194 F.2d 386
OTIS McALLISTER & CO., Inc.v.UNITED STATES.
No. 13600.
United States Court of Appeals Fifth Circuit.
February 12, 1952.

Edward D. Finley, Jr., Sumter D. Marks, Jr., New Orleans, La., for appellant.
Lansing L. Mitchell, Asst. U. S. Atty., New Orleans, La. for appellee.
Before HUTCHESON, Chief Judge, and RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
Appealing from a decree condemning, and forfeiting to the United States, 500 bags of green coffee, claimant is here assigning two grounds of error.


2
One of these is that the court erred in finding and concluding that green coffee is an article of food within the meaning of 21 U.S.C.A. § 321(f).


3
The other is that it erred in not affording claimant the right to proceed under Sec. 801 of the Act, 21 U.S.C.A. § 381, to have the coffee re-exported.


4
Unfortunately for claimant, whatever might have been said of them as original propositions, both of its claims of error have already been decided against it in well reasoned opinions.


5
The first has been decided in principle in U. S. v. 24 Cans* *Ladled Butter, 5 Cir., 148 F.2d 365; U. S. v. 52 Drums Maple Syrup, 2 Cir., 110 F.2d 914; Union Dairy Co. v. U. S., 7 Cir., 250 F. 231; and on the precise point, green coffee, in United States v. O. F. Bayer & Co., 2 Cir., 188 F.2d 555.


6
The second has been decided against it in 230 Boxes of Fish v. United States, 6 Cir., 168 F.2d 361.


7
In full accord with these decisions, we content ourselves with saying so, and, on their authority, order the decree


8
Affirmed.